Citation Nr: 0206407	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to effective date prior to April 5, 1989, for the 
grant of service connection for retroperitoneal fibrosis, an 
increased evaluation for the residuals of a fracture of the 
transverse process at L2-L3, and the award of a total rating 
based on individual unemployability due to service-connected 
disabilities.

(The claim of clear and unmistakable error in the Board of 
Veterans' Appeals October 1975 decision which denied 
entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae will be addressed in a separate 
determination.)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

This case was the subject of a Board remand dated in May 
1996.

This case was further the subject of October 17, 2001, and 
December 19, 2001, Orders of the Court of Appeals for 
Veterans Claims.  The below action is directed in view of 
those Orders.

In May 1996, the issue before the Board was whether new and 
material evidence had been submitted to reopen a claim for 
service connection for idiopathic retroperitoneal fibrosis.  
This issue was remanded by the Board for additional 
development.  In a September 1997 rating determination, 
service connection for this disability was granted.  
Accordingly, this issue is not before the Board at this time.  
However, in March 1998, the veteran filed a notice of 
disagreement to the September 1997 rating determination, 
disputing the effective date of this award.  A Statement of 
the Case was issued in March 1998, and a timely substantive 
appeal was submitted by the veteran in May 1998.  
Accordingly, the issue of an earlier effective date for the 
grant of service connection for retroperitoneal fibrosis is 
before the Board at this time.  

In a series of statements, the veteran has clearly contended 
that he seeks additional compensation for his service-
connected disabilities prior to April 5, 1989.  The veteran 
is currently receiving a noncompensable evaluation for 
retroperitoneal fibrosis.  In his March 1998 notice of 
disagreement, he states that he disagrees with the 
noncompensable evaluation for his retroperitoneal fibrous.  
He goes on, however, to comment specifically that his claim 
for increase pertains to the rating he believes he should 
have been assigned between 1972 and 1989.  He further refers 
to treatment rendered between 1967 through the 1970's and 
1980's, and the manifestations of disabilities and the 
effects of medication.  He states that he is seeking a 
"retroactive" 100 percent evaluation because of his 
unemployability.  The Board concludes that even with a 
liberal reading of his contentions, it is clear that the 
veteran's comments about his disability rating for 
retroperitoneal fibrosis really go to the effective date of 
the award, not to disagreement with this currently assigned 
rating.  Accordingly, the Board finds that the issue of a 
current increased evaluation for this disability has not been 
raised by the veteran and is not before the Board at this 
time.  See 38 U.S.C.A. § 7105(a) (West 1991).  

In August 1991, the hearing officer granted an increased 
rating to 20 percent for the service connected back 
disability.  The effective date of that grant was April 5, 
1989.  The veteran was provided notice of this determination 
in an August 1991 supplemental statement of the case (SSOC).  
The notification letter provided with that SSOC indicated 
that, if it included an additional issue not incorporated in 
the original statement of the case, the claimant had to 
respond within 60 days in order to perfect his appeal as to 
the new issue.   The Board notes that the determination as to 
the effective date of the increased rating was a new issue, 
and therefore the notification was incorrect as the period 
for filing a notice of disagreement as to the effective date 
of the grant of the increased rating ran for one year.  Thus, 
the veteran was not properly advised of his appellate rights 
as to that issue.  

In January 1993, the veteran submitted a communication that 
"deals with the August 7, 1991" rating determination that 
disputed the rating and the effective date.  The Board finds 
this communication was a timely NOD with regard to the 
effective date of the award of an increased rating for the 
service-connected back disability.  Subsequently, in January 
1993, the RO awarded the veteran a 60 percent evaluation for 
his service-connected fracture of the transverse process at 
L2-L3 and awarded the veteran a total rating based on 
individual unemployability from April 5, 1989.  In a June 
1994 communication, the RO noted the previous denial of a 
compensable evaluation for the back disability in October 
1975.  Since this time, the veteran has continuously disputed 
the effective date of the award of compensation for his 
service-connected disabilities.  

In order for the veteran to succeed in his claim for an 
earlier effective date for award of compensation, the Board 
would be required to find entitlement to an earlier effective 
date for the award of an increased rating for his back 
disability, and/or entitlement to an earlier effective date 
for an award of a total rating based on individual 
unemployability.   Accordingly, the Board will address the 
issue of entitlement to an earlier effective date for the 
award of a compensable evaluation for the service-connected 
back disability as well as the grant of a total rating based 
on individual unemployability.  The Board specifically finds 
no prejudice to the veteran in addressing this claim as the 
RO has provided the veteran all pertinent regulations 
regarding this issue within the September 1998 Statement of 
the Case.  The issue of entitlement to an effective date 
earlier than April 5, 1989, for the grant of service 
connection for retroperitoneal fibrosis overlaps many of the 
same considerations raised by the claims of entitlement to an 
effective date earlier than April 5, 1989, for the grant of a 
compensable evaluation for the service-connected back 
disability and entitlement to a total rating based on 
individual unemployability.  In actuality, this is the claim 
that the veteran wishes the VA to address.  Accordingly, the 
Board finds no prejudice in proceeding with this claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addressing the issues cited above, the Board has 
considered whether the veteran has raised the issue of clear 
and unmistakable error (CUE) within the Board's October 1975 
determination.  In January 2000, the Board contacted the 
veteran and requested that he indicate whether he wished to 
pursue a claim of CUE in the October 1, 1975, Board 
determination.  In a February 2000 response, he stated that 
he wished to pursue a separate claim of CUE in the October 
1975 Board decision.  This claim will be addressed in a 
separate determination of the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In August 1954, the veteran filed a claim seeking service 
connection for a back injury and eye disorder.  

3.  In a November 1954 rating determination, service 
connection was granted for the residuals of a fractured 
transverse process at L2 and L3.  The veteran was awarded a 
noncompensable evaluation.  Service connection for an eye 
condition was denied.  The veteran received notice of this 
determination in December 1954.  A timely notice of 
disagreement to this rating determination was not submitted 
by the veteran.  

4.  In May 1974, the veteran submitted a claim for an 
increased rating for his back disability.  He also claimed 
service connection for a "back" disability; that claim 
later was clarified to involve a claim for service connection 
for idiopathic retroperitoneal fibrosis.  These claims were 
appealed to the Board.  

5.  In an October 1975 reconsideration determination, the 
Board denied entitlement to service connection for idiopathic 
retroperitoneal fibrosis and a compensable evaluation for the 
residuals of a fracture of the transverse processes of the 
2nd and 3rd lumbar vertebrae.  

6.  On April 5, 1989, the veteran petitioned to reopen his 
previously denied claims.  There was no competent medical 
evidence, or other evidence, showing that it was factually 
ascertainable that an increased level of back disability 
occurred during the one year prior to the date of this claim.

7.  In a January 1993 rating determination, the veteran was 
awarded a 60 percent evaluation for his service-connected 
fracture of the transverse processes at L2 and L3 from April 
5, 1989.  The veteran was also awarded a total rating based 
on individual unemployability due to his sole service-
connected disability at that time from April 5, 1989.  

8.  In a September 1997 rating determination, service 
connection for retroperitoneal fibrosis with a history of 
hydronephrosis as secondary to a service-connected disability 
was found.  The veteran was awarded a noncompensable 
disability evaluation from April 5, 1989.  

9.  Clear and unmistakable error does not exist within the 
October 1975 Board determination.  


CONCLUSION OF LAW

An effective date earlier than April 5, 1989, for entitlement 
to service connection for idiopathic retroperitoneal 
fibrosis, a compensable evaluation for the residuals of 
fracture of the transverse processes of the 2nd and 3rd 
lumbar vertebrae, and entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.105, 3.400, and 20.1104 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran filed his initial claim for VA 
compensation in August 1954.  Following a VA evaluation held 
in October 1954, the RO, in a November 1954 rating 
determination, awarded service connection for the residuals 
of  fractured transverse processes at L2 and L3.  A 
noncompensable disability evaluation was awarded.  Service 
connection for an eye disability was denied.  The veteran was 
notified of this determination in December 1954.  A notice of 
disagreement to this determination was not received.  

In May 1974, the veteran submitted a claim for an increased 
rating for his service connected back disability.  He also 
submitted a claim for service connection for a disability 
that was clarified to be idiopathic retroperitoneal fibrosis.  
An orthopedic evaluation was performed in November 1974.  A 
March 1975 rating determination denied this claim.  At this 
time, the veteran appealed the RO determination to the Board.  
The Board issued an initial determination in June 1975.  
Reconsideration of this determination was granted.  In an 
October 1975 decision before an expanded panel of the Board 
it was determined that the veteran's idiopathic 
retroperitoneal fibrosis first arose on a clinical basis 
during his post-service years.  The Board concluded that this 
condition could not be causally related to any disability 
already service connected.  The expanded panel of the Board 
also found that the residuals of the veteran's fracture of 
the lumbar vertebrae did not, at that time, include muscle 
loss or muscle spasms.  Accordingly, the claims for service 
connection for idiopathic retroperitoneal fibrosis, as well 
as a compensable rating for the residuals of a fracture of 
the transverse processes of the 2nd and 3rd lumbar vertebrae, 
were denied.  

On April 5, 1989, the veteran petitioned to reopen his 
previously denied claims.  Prior to this time, following the 
October 1, 1975, Board determination, the veteran had 
submitted no additional statements or documents in support of 
any request to reopen the previously denied claims.  There is 
no competent medical evidence of record showing an increased 
level of back disability within the one-year period prior to 
April 5, 1989.  In light of extensive medical evidence 
submitted by the veteran and obtained by the VA, the RO, in a 
January 1993 rating determination, awarded the veteran a 60 
percent evaluation for the residuals of a fracture of the 
transverse processes at L2 - L3 under diagnostic codes 5010 
and 5293.  The Board notes in passing that a 60 percent 
evaluation is the highest provided under Code 5293.  Such 
rating contemplates limitation of motion.  VAOPGCPREC 36-97.  
The only higher evaluations for a back disability would be 
under Code 5285, where a 100 percent evaluation is afforded 
for residuals of a vertebral fracture with cord involvement 
and the claimant is bedridden or requires long leg braces.  
Clearly, the record does not show the claimant is bedridden 
or requires long leg braces.  A 100 percent evaluation is 
also provided for complete bony fixation (ankylosis) of the 
spine at an unfavorable angle under Code 5286.  This also is 
not demonstrated by the clinical findings.  Thus, even 
assuming the issue of entitlement to an increased schedular 
rating for the service connected back disability remained in 
appellate status under AB v. Brown, 6 Vet. App. 35 (1993), 
there is no entitlement to an increased schedular rating.  In 
the 1993 rating determination, the RO also awarded a total 
rating based upon individual unemployability from April 5, 
1989, the date the veteran filed his petition to reopen the 
previously denied claim.  

In May 1996, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim of 
service connection for idiopathic retroperitoneal fibrosis to 
the RO for additional development, including a VA evaluation.  
This VA evaluation, performed in June 1996, provided the 
basis to award service connection for this disability.  In a 
September 1997 rating determination, service connection for 
retroperitoneal fibrosis with a history of hydronephrosis on 
a secondary basis was granted.  The veteran was awarded a 
noncompensable evaluation from April 5, 1989, the date in 
which he petitioned to reopen the previously denied claim.  

In January 1998, the veteran's petition for reconsideration 
of the Board's October 1, 1975, determination was denied.  In 
a March 1998 notice of disagreement, the veteran noted his 
disagreement with the effective date for the grant of service 
connection for retroperitoneal fibrosis.  The veteran also 
noted that he had petitioned to reopen this claim in 1972.  
In his May 1998 substantive appeal, the veteran stated that 
two of the nine medical journal articles submitted following 
the Board's 1975 decision predated the Board's 1975 
determination.  The veteran contended that he had been 
unemployable since the Board's 1975 determination.  The 
veteran has submitted extensive medical evidence to support 
this determination, including, but not limited to, a 
September 1977 determination of the Social Security 
Administration (SSA), which found the veteran to be disabled 
from April 25, 1975.  

In additional statements submitted by the veteran, he 
contends that clear and unmistakable exists within the 
October 1975 Board determination.  As noted above, this claim 
is addressed in a separate determination of the Board.  



Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the veteran has been informed of the 
laws and regulations pertaining to earlier effective date 
claims.  As the veteran was informed in statements and 
supplemental statements of the case for the issues on appeal, 
the effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).  He was also informed he could 
receive an effective date of award of an increased rating, 
and thus also the total rating based on individual 
unemployability due to service connected disabilities, if the 
evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  He was properly advised 
of the controlling legal criteria and of the evidence 
necessary to substantiate the claim.

There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative facts in the veteran's earlier effective claims 
are the date of the last final denial of the claim for 
entitlement to service connection for idiopathic 
retroperitoneal fibrosis (October 1975), the date of the 
reopened claims (April 5, 1989), and whether increased 
service-connected disability occurred within one year prior 
to the April 5, 1989 claims.  The record shows no reasonable 
possibility that further development would result in a change 
in the record regarding these critical facts.  Any further 
development would be pointless.  In the words of the VCAA, no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (38 U.S.C.A. § 5103A(a)). 

Because the record is fully developed, the requirement under 
the VCAA that the RO explain what evidence the RO and what 
evidence the appellant must secure is moot.  The Board finds 
that the RO has fully satisfied the requirements of the VCAA 
and the veteran has received the full benefit of the notice 
and development requirements of the VCAA.  Accordingly, it is 
not prejudicial for the Board to proceed to decide the claim 
without further referral to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).
 



Analysis

It is essentially contended that the veteran should be 
awarded an effective date of award prior to April 5, 1989, 
for the grant of service connection for retroperitoneal 
fibrosis, an increased rating for his service connected back 
disability and a total rating based on individual 
unemployability.  Service connection for retroperitoneal 
fibrosis and a compensable evaluation for the service 
connected back disability were denied by a decision of the 
Board in October 1975.  Under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o) and (q), the effective date of a claim 
received after a prior final disallowance will be the date of 
the claim or the date entitlement arose, whichever is later.  

The first theory of entitlement raised by the appellant on 
appeal is that the Board's decision of October 1975 contained 
CUE.   A finding of CUE would remove the finality of the 
Board's decision and thus open the possibility of an 
effective date prior to October 1, 1975.  Following changes 
in the law in 1997, decisions of the Board are subject to 
review on the basis of an allegation of CUE.  For reasons 
that are explained in a separate determination, the 
undersigned has concluded that CUE does not exist within the 
October 1, 1975, Board determination.  

Since the October 1975 Board determination remains final, the 
veteran can not be awarded service connection for 
retroperitoneal fibrosis prior to the date of receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; 
Link v. West, 12 Vet. App. 39 (1998).  He can not receive an 
effective date of an award of an increased rating for his 
service connected back disability or a total rating based on 
individual unemployability due to his service-connected 
disabilities earlier than: (1) the date of the receipt of the 
application by the RO to reopen this previously finally 
denied claim for an increased evaluation on April 5, 1989; or 
(2) the date entitlement arose, whichever is later.  He can 
also receive an effective date of award of an increased 
rating, and thus also the total rating based on individual 
unemployability due to service connected disabilities, if the 
evidence in the file shows that it was factually 
ascertainable that an increase in disability occurred within 
one year of the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).   The Court has held, 
however, that the language of 38 U.S.C.A. § 5110(b)(2) must 
be read:

'[t]he effective date of an award of 
increased compensation shall be the earliest 
date as of which it is ascertainable that an 
increase in disability has occurred if 
application is received within one year from 
such date.'  (Emphasis in original.)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98.  Thus, if the increase occurred more than one year prior 
to the date the application is received, the effective date 
must be no earlier than the date of receipt of the 
application.

The Board has found no competent medical evidence, or other 
evidence making it "factually ascertainable" that there had 
been an increase in severity of the back disability within 
the one year prior to the April 5, 1989, claim.  There is 
evidence showing such increase after October 1975 and prior 
to April 5, 1988.  But as the veteran failed to file a claim 
for increase within one year of the date of such evidence 
showing increased disability, he can not use evidence dated 
prior to April 5, 1988, to obtain an effective date of award 
up to one year earlier than the April 5, 1989, claim.  
Harper, supra.   Thus, 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) do not provide a basis to award an effective 
date of an increased rating, including the total disability 
rating based upon individual unemployability due to service 
connected disability, from a date one year prior to the date 
of receipt of the claim because evidence showing a factually 
ascertainable increased disability or total disability is 
dated prior to April 5, 1988.  

The effective date of award for the grant of service 
connection for retroperitoneal fibrosis can be no earlier 
than the date of his receipt of the application to reopen 
this previously denied claim under 38 C.F.R. § 3.400(q), 
Link, supra.  It is important to note that April 5, 1989, is 
well after his discharge from active service.  Accordingly, 
38 U.S.C.A. § 5110(b)(1) is not for application.  In his 
statements, the veteran has never cited to any evidence 
indicating a request to reopen this claim following the 
Board's October 1, 1975, decision and prior to April 5, 1989, 
or within one year of this claim.  In fact, the veteran did 
not actually file the claim for a total rating based on 
individual unemployability due to his service-connected 
disabilities until November 1998.  The Board has reviewed the 
record in detail, and has found no evidence of a previous 
petition to reopen this claim after October 1975 and before 
April 5, 1989.  Accordingly, this claim must be denied.  


ORDER

The claim for an earlier effective date for the grant of a 
total rating based on individual unemployability, an 
increased evaluation for the residuals of a transverse 
processes at L2-L3, and service connection for 
retroperitoneal fibrosis prior to April 5, 1989, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

